DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after-final amendment was filed by the applicant on July 11, 2022.
Claims 4-6, 13, 14 and 18-20 have been cancelled.
Claims 1-3, 7-12 and 15-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The operating method and system for multiple underwater vehicles as claimed is not shown or suggested in the prior art because of the use of a method and system for multiple underwater vehicles that are submerged to cruise at respective set exploration depths to execute exploration missions under the control of an on-water control means that is placed at a water surface, where a height from a water bottom on which an underwater vehicle set at a deep exploration depth can cruise is 1m or more and less than 50m, and a height from said water bottom on which an underwater vehicle set at a shallow exploration depth can cruise is 10m or more and less than 200m, and where a cruising speed of said underwater vehicle set at said deep exploration depth is slower than a cruising speed of said underwater vehicle set at said shallow exploration depth.
The prior art as disclosed by Brizard (US 9,417,351) shows the use of a method for recording seismic data using a seismic survey system which includes a plurality of autonomous underwater vehicles (AUVs) that are configured to cruise at a preset exploration depth as controlled by an unmanned surface vehicle (USV).  Lelaurin et al. (US 9,321,514) discloses a method for using AUVs for marine seismic surveys, where a plurality of AUVs are configured to cruise at an exploration depth that is near a water bottom in a pattern where said AUVs are not vertically superposed on each other simultaneously.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617